                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF ALABAMA

IN RE:                                                                      CASE NO. 17-02803-HAC-13
   Lola F. Hollis

         DEBTOR

                    TRUSTEE'S MOTION TO INCREASE PLAN PAYMENTS

    Daniel B. O'Brien, Trustee in this Chapter 13 proceeding, respectfully moves the Court for an order
to INCREASE plan payments and would show as follows:

The plan payments are delinquent. It is necessary to increase plan payments for the time remaining to
meet the base plan. Based on the Trustee's calculation, payments need to INCREASE from $297.00
per month to $313.00 per month.

    WHEREFORE, the Trustee moves the Court for an order to INCREASE plan payments to $313.00
per month.

DATED: April 12, 2019                                           /s/ Daniel B. O'Brien
                                                                Daniel B. O'Brien
                                                                CHAPTER 13 TRUSTEE

                    NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING

The Court will consider this motion, objection, or other matter without further notice or hearing unless a
party in interest files a written objection within 21 (twenty one) days of service of this motion. If an
objection is not filed within the time permitted, the Court will assume that you do not oppose the
granting of the motion, will consider the motion without a hearing, or may grant the relief requested in
this motion. If an objection to this motion is timely filed, this Court will hold a hearing at Federal
Building, 908 Alabama Ave., Second Floor, Selma, AL 36701 on 05/10/2019 at 9:00 am.


                                      CERTIFICATE OF SERVICE
    I certify that on April 12, 2019, I served a copy of the above motion to the parties listed below either
electronically or by U.S. mail.
UNITED STATES                    Lola F. Hollis                         C. Brandon Sellers
BANKRUPTCY CLERK                 P O Box 396                            The Sellers Law Firm
                                 Uniontown, AL 36786                    401 East Commerce Street
                                                                        P.O. Box 432
                                                                        Greenville, AL 36037




                                                                /s/ Daniel B. O'Brien
                                                                Daniel B. O'Brien
                                                                CHAPTER 13 TRUSTEE


   Case 17-02803        Doc 45     Filed 04/12/19       Entered 04/12/19 16:41:33       Desc       Page 1
                                                       of 1
